Major General Ross Ayers        Opinion No. M-1106
Adjutant General of Texas
P. 0. Box 5218                  Re:    Tuition for National
Austin, Texas 78703                    Guardsmen.

Attention:    Col. John B. Garrett
              State Judge Advocate

Dear General Ayers:

           You have requested our opinion as to whether members
of the Air National Guard are to pay resident or non-resident
fees at State institutions of higher education under the facts
submitted.

             The facts concern two individuals summarized as follows:

          The individual "moved to Texas from Ohio in
     August of 1969, enrolled at NTSU in September of
     1969, was accepted into the 531 AFB in July of 1970,
     and was formally enrolled in the unit in October of
     1970. He has been gainfully employed since moving
     to Texas and he has resided in Texas continuously
     since August of 1969. He has paid non-resident
     tuition at NTSU and at the present time is financial-
     ly unable to continue his studies unless he is
     placed in a resident tuition status." The individual
     "is 28 years old."

          Another individual "moved to Texas from New
     York in September, 1969, and at that time had been
     a member of the 174 Tat Fighter Gp in Syracuse,
     N.Y., since April of 1966. He performed equivalent
     training with the 531 AFB from September of 1969 to
     January of 1970, at which time, he formally enrolled
     in the 531 AFB. He is a full time student at NTSU
     and has been paying non-resident tuition since first
     registering in September of 1969." This individual
     "is 24 years old."

          Section 54.058 of the Texas Education Code provides
for the classification of military personnel for the purpose of
                              -5394-
General Ross Ayers, page 2       (M-1106)



paying tuition fees.   Subdivision    (b) of Section 54.058 provides:

          "An officer, enlisted man or woman, selectee,
     or draftee of the . . . Air National Guard, . . .
     who is assigned to duty in Texas is entitled to
     register himself, his spouse, and their children
     in a state institution of higher education by pay-
     ing the tuition fee and other fees or charges re-
     quired of Texas residents, without regard to the
     length of time he has been assigned to duty or re-
     sided in the state.   . . . It is the intent of the
     legislature that only those members of the Army or
     Air National Guard, Texas State Guard, or other
     reserve forces mentioned above be exempted from
     the nonresident tuition fee and other fees and
     charges only when they become members of Texas
     units of the military organizations mentioned
     above."

          Under the facts submitted in your request, the indi-
viduals involved are members of Texas units of the Air National
Guard. Therefore such individuals are classified under the pro-
visions of Section 54.058, Texas Education Code, as resident
students for the purposes of determining tuition rates.

                       SUMMARY

          Under the provisions of Section 54.058 of
     the Texas Education Code, members of Texas units
     of the armed services mentioned therein are class-
     ified as resident students       ition purposes,

                                            truly yours,




Prepared by John Reeves
Assistant Attorney General




                             -5395-
.      -




    General Ross Ayers, page 3      (M-1106)



    APPROVED:
    OPINION COMMITTEE

    Kerns Taylor, Chairman
    W. E. Allen, Co-Chairman
    Roger Tyler
    William Travis
    John Richards
    Bob Davis

    SAMUEL D. MCDANIEL
    Staff Legal Assistant

    ALFRED WALKER
    Executive Assistant

    NOIA WRITE
    First Assistant




                                 -5396-